Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  ["hand volumes" in line 3 should read "hand volume"].  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35. U.S.C 101. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because [the broadest reasonable interpretation of "a computer-readable storage medium" encompasses a signal and signals are non-statutory. See MPEP 2106.03]. Applicant is advised to amend the claim as “A non-transitory computer-readable storage medium-----------.” In-order to make the claim statutory.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 17-18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURASE (US20160132121) hereafter MURASE.

1. Regarding claim 1, MURASE discloses a fingertip detection method (figs 6, 11 and paras 0042, 0049-0050 and 0077-0078 shows and discloses a fingertip position detection method), comprising: 
determining a minimum-depth point in a hand area to be detected based on a depth image (figs 6,11 (S201-S202) and paras 0042, 0049-0050 and 0077-0078 discloses identifying/determining a contour point PT(xt,yt) (i.e the minimum depth point) satisfied by the edge satisfied by the Yaxis on top (where the Y value is 0 on the top and increases as it goes down) in the binary image indicating the hand area generated from the depth image (i.e based on a depth image) meeting the limitations of determining a minimum-depth point in a hand area to be detected based on a depth image, examiner notes that the specifics of determining are not required by the current claim); 
(figs 6,11 (S201-S202) and paras 0042, 0049-0050 and 0077-0078 discloses identifying/determining a contour point PB(xb,yb) (i.e a hand vertex point) which corresponds to the Yaxis (where the Y value is 0 on the top and increases as it goes down (i.e the vertex point PB(xb,yb))) in the binary image indicating the hand area generated from the depth image (i.e based on a depth image) meeting the limitations of determining a hand vertex in the hand area to be detected based on the depth image, examiner notes that the specifics of determining are not required by the current claim); 
determining a fingertip position based on the minimum-depth point and the hand vertex (figs 6,11 (S204) and paras 0042, 0049-0050 and 0077-0078 discloses set,  as fingertip position (determine a fingertip position), position having distance L from PB (i.e hand vertex) in the direction from PB to PT (i.e the minimum depth point) meeting the above claim limitations of determining a fingertip position based on the minimum-depth point and the hand vertex, examiner notes that the specifics of determining are not required by the current claim).  

2. Regarding claim 2, MURASE disclose the fingertip detection method of claim 1, wherein the determining a fingertip position based on the minimum-depth point and the hand vertex comprises: (fig 6 shows and discloses the coordinates of the pixels in the image and PT(xt,yt) and PB(xb,yb) are corresponding positions (i.e pixels coordinates positions) in the image which are different from one another and figs 6,11 (S204) and paras 0042, 0049-0050 and 0077-0078 discloses set,  as fingertip position (determine a fingertip position), position having distance L from PB (i.e hand vertex) in the direction from PB to PT (i.e the minimum depth point) meeting the above claim limitations of determining a fingertip position based on a processing result based on a preset rule, examiner notes that due the conditional statement “if” the strike limitations are not required to be met and that the specifics of a preset rule is not required by the current claim).  
  
3. Claim 17 is a corresponding device claim of claim 1. See the attached explanation of claim 1. Fig 4 and claim 1 disclose a fingertip detection device comprising a processor and a memory, the memory comprising a set of instructions that, when executed by the processor, cause the fingertip detection device to execute the following operations as claimed in claim 17.

4. Claim 18 is a corresponding device claim of claim 2. See the explanation of claim 2.

5. Claim 26 is a corresponding computer-readable storage medium in which computer- readable instructions are stored, and when the instructions are executed by a computer, executing the following operations claim of claim 1. See the corresponding explanation . 

Allowable Subject Matter
Claims 3-10 and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669